Illinois Official Reports

                                       Appellate Court



                    Phillips v. DePaul University, 2014 IL App (1st) 122817



Appellate Court           JONATHAN PHILLIPS, BRIAN LOKER, ADAM SMESTAD,
Caption                   XAVIER HAILEY, BRENT DAVIDSON, SHELLYE TAYLOR,
                          ALLISON LEARY, JAIMIE WALSH, MADISON MULLADY, on
                          Behalf of Themselves and All Others Similarly Situated, Plaintiffs-
                          Appellants, v. DePAUL UNIVERSITY, a/k/a DePaul University
                          College of Law, and DOES 1-20, Defendants-Appellees.

District & No.            First District, Sixth Division
                          Docket No. 1-12-2817

Filed                     September 26, 2014

Held                       In a class action by graduates of defendant law school who became
(Note: This syllabus licensed attorneys but had difficulty obtaining full-time, legal
constitutes no part of the employment with salaries high enough to allow them to service their
opinion of the court but student loans, the appellate court affirmed the trial court’s dismissal of
has been prepared by the their complaint alleging that defendant violated the Consumer Fraud
Reporter of Decisions and Deceptive Business Practices Act and committed common-law
for the convenience of fraud and negligent misrepresentation by publishing employment and
the reader.)               salary statistics that deceptively overstated the percentages of
                           graduates who obtained full-time legal employment earning more than
                           $70,000 and that plaintiffs relied on that information when deciding to
                           enroll and remain enrolled in defendant school and graduated with
                           juris doctorate degrees with job prospects that were less than what
                           defendant claimed they would be, since plaintiffs did not adequately
                           allege that defendant made any incomplete, false, deceptive, or
                           misleading statements with respect to the employment information it
                           provided regarding its graduates’ employment and salaries for the
                           years alleged, and, furthermore, plaintiffs did not adequately allege
                           reasonable reliance, proximate cause, or damages.

Decision Under            Appeal from the Circuit Court of Cook County, No. 12-CH-003523;
Review                    the Hon. Neil Cohen, Judge, presiding.
     Judgment                  Affirmed.



     Counsel on                Clinton Law Firm, of Chicago (Edward X. Clinton, Jr., and Edward X.
     Appeal                    Clinton, Sr., of counsel), for appellants.

                               Jones Day (Lawrence C. DiNardo and Tina M. Tabacchi, of counsel),
                               and Varga Berger Ledsky Hayes & Casey (Norman B. Berger and
                               Michael D. Hayes, of counsel), both of Chicago, for appellees.




     Panel                     JUSTICE ROCHFORD delivered the judgment of the court, with
                               opinion.
                               Justices Hall and Mason concurred in the judgment and opinion.


                                                OPINION

¶1          Plaintiffs, Jonathan Phillips, Brian Loker, Adam Smestad, Xavier Hailey, Brent Davidson,
       Shellye Taylor, Allison Leary, Jaime Walsh, and Madison Mullady, graduated from DePaul
       University College of Law (DePaul) between 2007 and 2011 and are licensed attorneys, but
       they have had difficulty finding full-time, legal employment that pays a high enough salary so
       as to allow them to pay off their student loans. On April 6, 2012, plaintiffs filed a first-amended
       class action complaint against DePaul on behalf of themselves and all others similarly situated,
       alleging that DePaul violated the Consumer Fraud and Deceptive Business Practices Act
       (Consumer Fraud Act) (815 ILCS 505/1 et seq. (West 2012)) and committed common-law
       fraud and negligent misrepresentation by publishing employment and salary statistics that
       deceptively overstated the percentages of recent graduates who had obtained full-time legal
       employment with salaries in excess of $70,000. Plaintiffs alleged they relied upon these
       employment and salary statistics when deciding to enroll and remain enrolled at DePaul, and
       that as a consequence of such reliance, they “paid tens of thousands of dollars for the required
       tuition, and in some cases took out tuition loans that will burden them for years.” Also as a
       consequence of such reliance, they “graduated with a J.D. degree from DePaul with near-term
       and lifetime job prospects that are, statistically, less than they would have been had they
       obtained a degree from a DePaul with the employment numbers DePaul claimed to have.”
       Plaintiffs sought to recover as damages a percentage of their tuition payments as well as the
       additional lifetime income they would have earned had they obtained the employment and
       salaries they expected based on the employment and salary statistics reported by DePaul.
       DePaul filed a combined motion to dismiss (735 ILCS 5/2-615, 2-619 (West 2012)), which the

                                                    -2-
     circuit court granted with prejudice. Plaintiffs appeal.1 We affirm.

¶2                                        I. Background Facts
¶3                         A. Allegations Regarding the Individual Plaintiffs
¶4        In their first-amended class action complaint, the following allegations were made
     regarding the individual plaintiffs:
¶5        Jonathan Phillips and Xavier Hailey enrolled in DePaul in August 2007, graduated with
     juris doctorate (J.D.) degrees in May 2010, and were admitted to the Illinois bar on November
     4, 2010. Brent Davidson enrolled in DePaul in August 2006, graduated with a J.D. degree in
     May 2009, and was admitted to the Illinois bar in November 2009. Shellye Taylor enrolled in
     DePaul in August 2006, graduated with a J.D. degree in May 2010, and was admitted to the
     Illinois bar on November 4, 2010. Allison Leary enrolled in DePaul in August 2007, graduated
     with a J.D. degree in May 2011, and was admitted to the Illinois bar on November 4, 2011.
     Adam Smestad enrolled in DePaul in August 2007, graduated with a J.D. degree in December
     2009, and was admitted to the Illinois bar on November 4, 2010. Jaime Walsh enrolled in
     DePaul in September 2003, graduated with a J.D. degree in May 2007, and was admitted to the
     Illinois bar in November 2007. Madison Mullady enrolled in DePaul in August 2008,
     graduated with a J.D. degree in May 2011, and was admitted to the Illinois bar in November
     2011. Brian Loker enrolled in DePaul in August 2007, graduated with a J.D. degree in
     December 2009, and was admitted to the California bar in June 2010.
¶6        Plaintiffs alleged each of them took out student loans ranging from $77,000 to more than
     $300,000 to pay for the cost of attending DePaul. Upon graduation, none of them have found
     full-time, legal work that pays a salary sufficient to service their student loan debts. The only
     salary actually pleaded was for Jaime Walsh, who makes $40,000 per year.

¶7                                B. Allegations Regarding DePaul
¶8       In their first-amended class action complaint, plaintiffs alleged that DePaul is a law school
     accredited by the American Bar Association (ABA). Section 509(a) of the ABA’s Standards
     for Approval of Law Schools provides that an accredited law school must “publish basic
     consumer information” in a “fair and accurate manner reflective of actual practice.” Pursuant
     thereto, DePaul annually publishes “Employment Information” on its website and in other
     marketing materials (e.g. in a Viewbook and Student Report) purporting to set forth the
     employment and salary history of the previous year’s graduates within the first nine months
     after graduation. The employment information is based on surveys sent to the recent law
     school graduates.


        1
          Plaintiffs also alleged violation of the Consumer Fraud Act, common-law fraud and negligent
     misrepresentation against certain unnamed “Lawyer Defendants” (also referred to as “Does 1-20”). The
     circuit court dismissed the counts against the “Lawyer Defendants” pursuant to section 2-619 of the
     Code of Civil Procedure, finding it lacked subject matter jurisdiction to consider claims against
     unknown or fictitious defendants. See Bogseth v. Emanuel, 166 Ill. 2d 507, 513-14 (1995). Plaintiffs
     make no argument on appeal regarding the dismissal of their counts against the “Lawyer Defendants”
     based on lack of subject matter jurisdiction and, therefore, have waived review thereof. See Fink v.
     Banks, 2013 IL App (1st) 122177, ¶ 14.

                                                  -3-
¶9         Plaintiffs alleged that in 2006, DePaul published employment information stating that 98%
       of its graduates in the class of 2005 were employed within nine months of graduation, with
       57% working in private practice, 21% working in business, 12% working in government, 4%
       working in public interest, 3% working as judicial clerks, and 2% working in academia. The
       mean starting salary was stated to be $82,890 for those in private practice and $72,637 for
       those in business.
¶ 10       Plaintiffs alleged that in 2008, DePaul published employment information stating that 95%
       of its graduates in the class of 2007 were employed within nine months of graduation, with
       62% working in private practice, 19% working in business, 12% working in government, 4%
       working in the public interest, 1% working as judicial clerks, and 2% working in academia.
       The mean starting salary was stated to be $82,890 for those in private practice and $72,637 for
       those in business.
¶ 11       Plaintiffs alleged that in 2010, DePaul published employment information stating that 93%
       of its graduates in the class of 2009 were employed within nine months of graduation, with
       50% working in private practice, 26% working in business, 12% working in government, 4.4%
       working in the public interest, 1.5% working as judicial clerks, and 4.4% working in academia.
       The mean starting salary was stated to be $97,056 for those in private practice and $74,267 for
       those in business.
¶ 12       Plaintiffs alleged that DePaul’s employment information for the 2005, 2007, and 2009
       classes was “incomplete, false and materially misleading” in that the employment rate of its
       graduates within nine months of graduation was “substantially overstated” because: “the jobs
       reported included any type of employment, including jobs that did not require or even prefer a
       J.D. degree”; “the jobs reported included jobs that were part-time or were full-time but
       temporary short-term positions”; and “the jobs reported included such as ‘research assistant’ or
       ‘intern’ or other ‘make-work’ positions–including some which DePaul provided to its own
       graduates while they were studying for the Bar exams and/or to tide them over until they found
       ‘real jobs’ requiring a J.D. degree.” (Emphasis in original.)
¶ 13       Plaintiffs alleged “[t]he salaries reported were substantially overstated, because DePaul, on
       [the] one hand, reported as employment numbers the numbers from any kind of employment
       (including temporary and part-time), but, on the other hand, reported salary information based
       only on full-time employment. Given that full-time employment generally pays significantly
       higher salaries than part-time or temporary employment, the published salary numbers were
       significantly distorted to show higher salaries than statistically warranted and, therefore, were
       inherently misleading.” (Emphases in original.)
¶ 14       Plaintiffs alleged “the data reported in the Employment Information implied a much
       stronger statistical basis than was the fact and failed to show the material distinctions between
       graduates with full-time permanent positions as lawyers and other graduates.”
¶ 15       Plaintiffs alleged DePaul reported the employment information for the 2005, 2007, and
       2009 classes “in its print and electronic marketing materials and to third parties, such as the
       ABA, the National Association for Law Placement (‘NALP’), and U.S. News & World Report
       (‘U.S. News’).” “The cumulative effect of [DePaul’s] touting its post-graduate employment
       placement record–whether in its own publications or in its reports to other organizations–was
       to imply to prospective students, and to induce prospective students to infer, that DePaul’s
       employment statistics accurately reflected their likelihood of finding a permanent full-time job
       as a lawyer within nine months after graduation.”

                                                   -4-
¶ 16       Plaintiffs alleged they each relied on the employment information for the 2005, 2007, and
       2009 classes when choosing to apply to, enroll, and continue to be enrolled in DePaul.
       Plaintiffs paid between $30,000 and $41,240 per year in tuition, depending on the year, so they
       could attend DePaul, and incurred substantial debt.
¶ 17       Plaintiffs alleged DePaul violated the Consumer Fraud Act and committed common-law
       fraud and negligent misrepresentation by publishing the employment information for the 2005,
       2007, and 2009 classes containing the misleading employment and salary statistics which
       plaintiffs relied upon when deciding to enroll and remain enrolled at DePaul and when taking
       out the loans “that will burden them for years.” As to damages, plaintiffs alleged:
                    “DePaul inflated its employment statistics by a percentage to be determined in this
               litigation. Call it X percent.
                    Those inflated statistics purported to be a reasonable projection by DePaul of
               [p]laintiffs’ post-graduate employment prospects if he or she enrolled in DePaul rather
               than elsewhere.
                    To the extent the statistics were inflated by X percent, the advantage to [p]laintiffs
               and the value of the tuition and fees they paid to DePaul was reduced by X percent.
               Accordingly, DePaul charged for X, but the [p]laintiffs did not receive X.
                    Therefore, [p]laintiffs were damaged at least in the amounts of:
                        (a) X percent of the amount they paid to DePaul, and
                        (b) a statistically determinable amount of the lifetime income they would have
                    been expected to earn after graduating from DePaul if DePaul’s post-graduation
                    employment statistics had been those that DePaul had represented in the
                    Employment Information, less the statistically determinable amount of the lifetime
                    income they would now be expected to earn, having graduated from DePaul, based
                    upon DePaul’s true post-graduation employment statistics.” (Emphasis in original;
                    internal paragraph numbers omitted.)
¶ 18       DePaul filed a combined motion to dismiss plaintiffs’ first-amended class action
       complaint. Pursuant to section 2-615 of the Code of Civil Procedure (Code) (735 ILCS 5/2-615
       (West 2012)), DePaul contended that plaintiffs’ Consumer Fraud Act claim should be
       dismissed for failing to adequately plead the required elements of a deceptive act, causation or
       damages. In particular, DePaul contended that the employment information for the 2005, 2007,
       and 2009 classes, in conjunction with the annual ABA-LSAC Official Guide to
       ABA-Approved Law Schools (ABA Guide), which contains yearly employment statistics
       reported by DePaul, adequately informed plaintiffs that they were not guaranteed full-time
       legal employment with a high starting salary upon graduation and, thus, were not deceptive.
       DePaul also contended that plaintiffs’ alleged damages were not proximately caused by the
       employment information for the 2005, 2007, and 2009 classes, and that plaintiffs failed to
       allege any determinable damages.
¶ 19       DePaul also contended that plaintiffs’ common-law fraud and negligent misrepresentation
       causes of action should be dismissed pursuant to section 2-615 of the Code for failing to
       adequately plead the required elements of misrepresentation, reliance, causation or damages.
¶ 20       Pursuant to section 2-619(a)(9) of the Code (735 ILCS 5/2-619(a)(9) (West 2012)), DePaul
       contended that plaintiffs’ Consumer Fraud Act claim should also be dismissed because the
       so-called “safe harbor provision” of the Consumer Fraud Act exempts it from liability here.

                                                    -5-
       The safe harbor provision exempts conduct “specifically authorized by laws administered by
       any regulatory body or officer acting under statutory authority of this State or the United
       States.” 815 ILCS 505/10b (West 2012). DePaul argued that the safe harbor provision defeats
       plaintiffs’ Consumer Fraud Act claim because the employment and salary statistics it reported
       in the employment information for the 2005, 2007, and 2009 classes were authorized by a
       regulatory body, the ABA, acting under the statutory authority of the Higher Education Act (20
       U.S.C. § 1001 et seq. (2006)).
¶ 21       The circuit court granted DePaul’s combined motion to dismiss. Pursuant to section 2-615
       of the Code, the circuit court found that plaintiffs failed to adequately allege: any fraudulent
       misrepresentation or fraudulent concealment by DePaul in the employment information for the
       2005, 2007 and 2009 classes; any reasonable reliance by plaintiffs on the employment
       information for the 2005, 2007, and 2009 classes; any proximate cause of plaintiffs’ damages
       from their reliance on the employment information for the 2005, 2007, and 2009 classes; and
       any ascertainable damages. Accordingly, the circuit court found that plaintiffs failed to state a
       cause of action for a Consumer Fraud Act violation, common-law fraud, and negligent
       misrepresentation.
¶ 22       Pursuant to section 2-619(a)(9) of the Code, the circuit court found that plaintiffs’
       Consumer Fraud Act claim falls within the safe harbor provision of the Consumer Fraud Act.
       The circuit court dismissed the entirety of plaintiffs’ first-amended class action complaint with
       prejudice. Plaintiffs appeal.

¶ 23                           II. Analysis of the Section 2-615 Dismissal
¶ 24       “A section 2-615 motion to dismiss challenges the legal sufficiency of a complaint based
       on defects apparent on its face. [Citation.] In ruling on a section 2-615 motion, only those facts
       apparent from the face of the pleadings, matters of which the court can take judicial notice, and
       judicial admissions in the record may be considered.” K. Miller Construction Co. v. McGinnis,
       238 Ill. 2d 284, 291 (2010). All well-pleaded facts must be taken as true. Unterschuetz v. City
       of Chicago, 346 Ill. App. 3d 65, 68-69 (2004). However, “a court cannot accept as true mere
       conclusions unsupported by specific facts.” Patrick Engineering, Inc. v. City of Naperville,
       2012 IL 113148, ¶ 31. Exhibits attached to the complaint are considered part of the pleadings.
       Bajwa v. Metropolitan Life Insurance Co., 208 Ill. 2d 414, 431 (2004). We review an order
       granting a section 2-615 dismissal de novo. McGinnis, 238 Ill. 2d at 291.

¶ 25                                         A. Procedural Note
¶ 26        In their first-amended class action complaint, plaintiffs pleaded certain facts regarding the
       contents of the employment information for the 2005, 2007, and 2009 classes, but they failed
       to attach copies of this employment information for the 2005, 2007, and 2009 classes to the
       first-amended class action complaint. See 735 ILCS 5/2-606 (West 2012) (“If a claim or
       defense is founded upon a written instrument, a copy thereof *** must be attached to the
       pleading as an exhibit or recited therein ***. *** [T]he exhibit constitutes a part of the
       pleading for all purposes.”). Accordingly, in our analysis of the section 2-615 dismissal order,
       we consider only plaintiffs’ well-pleaded allegations regarding the contents of the employment
       information for the 2005, 2007, and 2009 classes; we do not consider any contents that were
       not pleaded or attached to the first-amended class action complaint. See Gilmore v. Stanmar,


                                                   -6-
       Inc., 261 Ill. App. 3d 651, 654 (1994) (we ordinarily do not consider the contents of documents
       outside the complaint when addressing a section 2-615 motion to dismiss).
¶ 27        In their first-amended class action complaint, plaintiffs alleged that DePaul reported its
       employment information to the ABA. Plaintiffs did not attach any ABA documents containing
       the employment information to their first-amended class action complaint. However, we note
       that DePaul attached the ABA Guides for the 2003 through 2009 classes to its reply in support
       of its combined motion to dismiss; the ABA Guides contain yearly employment statistics
       reported to NALP by DePaul. The ABA is the Department of Education’s accrediting agent for
       law schools (see Recognition of Accrediting Agencies, 73 Fed. Reg. 11404 (Mar. 3, 2008))
       and, as such, serves as a proxy for the Department of Education (Chicago School of Automatic
       Transmissions, Inc. v. Accreditation Alliance of Career Schools & Colleges, 44 F.3d 447, 449
       (7th Cir. 1994)). Accordingly, in analyzing the section 2-615 dismissal order, we may take
       judicial notice of the ABA Guides as public records even though they were not attached to the
       first-amended class action complaint. See, e.g., Dietz v. Property Tax Appeal Board, 191 Ill.
       App. 3d 468, 477 (1989) (judicial notice taken of Illinois Real Property Appraisal Manual,
       issued by Department of Revenue, as a public record).

¶ 28                             B. Plaintiffs’ Consumer Fraud Act Count
¶ 29       Plaintiffs alleged DePaul violated the Consumer Fraud Act by overstating its graduates’
       employment and salary statistics in the employment information for the 2005, 2007, and 2009
       classes.
¶ 30       “To state a claim under the [Consumer Fraud] Act, a complaint must set forth specific facts
       showing: (1) a deceptive act or practice by the defendant; (2) the defendant’s intent that the
       plaintiff rely on the deception; (3) the deception occurred in the course of trade or commerce;
       and (4) the consumer fraud proximately caused the plaintiff’s injury. [Citation.] To bring a
       civil suit for damages, the [Consumer Fraud] Act requires that the plaintiff suffer ‘actual
       damages.’ [Citation.] Plaintiff’s reliance is not an element of statutory consumer fraud.” White
       v. DaimlerChrysler Corp., 368 Ill. App. 3d 278, 283 (2006).

¶ 31                     1. Plaintiffs Failed to Adequately Allege a Deceptive Act
                                            or Practice by DePaul
¶ 32       “A complaint stating a claim under the Consumer Fraud Act must state with particularity
       and specificity the deceptive [unfair] manner of defendant’s acts or practices, and the failure to
       make such averments requires the dismissal of the complaint.” (Internal quotation marks
       omitted.) Demitro v. General Motors Acceptance Corp., 388 Ill. App. 3d 15, 20 (2009).
¶ 33       The Consumer Fraud Act defines deceptive acts or practices as: “including but not limited
       to the use or employment of any deception, fraud, false pretense, false promise,
       misrepresentation or the concealment, suppression or omission of any material fact, with intent
       that others rely upon the concealment, suppression or omission of such material fact *** in the
       conduct of any trade or commerce.” 815 ILCS 505/2 (West 2012).
¶ 34       Initially, we note that with respect to the element of a deceptive act or practice committed
       by DePaul, plaintiffs alleged that the employment information for the 2005, 2007, and 2009
       classes published by DePaul containing employment and salary statistics for its graduates was
       “false.” However, plaintiffs pleaded no facts showing that the statistics listed therein regarding


                                                   -7-
       the percentages of graduates employed in the various employment categories, and their
       average salaries, were untrue. Plaintiffs’ unsupported, conclusory allegations regarding the
       falsity of the employment information were insufficient to assert any deceptive act or practice
       committed by DePaul. See Floyd v. Rockford Park District, 355 Ill. App. 3d 695, 703 (2005)
       (conclusory statements of fact do not suffice to state a cause of action).
¶ 35       Plaintiffs further alleged DePaul committed a deceptive act or practice by failing to
       disclose that its employment information for the 2005, 2007, and 2009 classes, which indicated
       that almost all of its graduates for those years were employed within nine months of
       graduation, included temporary, part-time, and nonlegal jobs. Plaintiffs alleged: “The context
       of the employment information made it reasonably appear to the public, and especially to
       [p]laintiffs and other prospective law students, that the jobs reported represented full-time
       permanent employment in positions for which a J.D. degree was required or preferred.”
¶ 36       More specifically, plaintiffs alleged:
                    “The Employment Information omitted and concealed material information that
                was necessary for recipients to properly evaluate the data contained, particularly:
                        (i) that the term ‘business’ jobs did not mean jobs working as lawyers working
                    in an entity other than a law firm, but included jobs that any college graduate (or
                    even non-graduate) could obtain, such as waiter, delivery person, barista or store
                    clerk.
                        (ii) that the data were obtained only through surveys voluntarily returned.
                        (iii) the percentage of surveys returned and that only a small percentage had
                    been returned. ***
                        (iv) the respective numbers or percentages of graduates reporting employment
                    who were employed (A) in the legal profession in a position requiring a J.D. degree,
                    or (B) in a non-legal profession in a position preferring a J.D. degree, or (C) in a
                    related profession, or (D) in a position not requiring a J.D. degree.
                        (v) the respective numbers or percentages of graduates in each category of
                    employment employed in a full time or part time or temporary positions.
                        (vi) that the data in the Employment Information had not been audited or
                    otherwise verified.”
¶ 37       Plaintiffs further alleged: “As a result, the data reported in the employment information
       implied a much stronger statistical basis than was the fact and failed to show the material
       distinctions between graduates with full-time permanent positions as lawyers and other
       graduates.”
¶ 38       We find that plaintiffs failed to adequately plead any omission or misrepresentation by
       DePaul constituting a deceptive act or practice. As to the allegations that DePaul committed a
       deceptive act or practice by failing to inform plaintiffs that the employment information for the
       2005, 2007, and 2009 classes was based on voluntary surveys as opposed to audited data,
       plaintiffs expressly acknowledged in their first-amended class action complaint that they were
       aware “[t]he Employment Information was based upon surveys sent to then recent DePaul
       graduates.” Thus, as plaintiffs admittedly were aware of the basis for the data contained in the
       employment information, their claims of deception regarding DePaul’s failure to inform them
       of that basis necessarily fails.


                                                   -8-
¶ 39       As to their allegation that DePaul committed a deceptive act or practice by failing to inform
       them that “only a small percentage” of surveys had been returned, plaintiffs failed to plead any
       facts showing the actual percentage of surveys returned. In the absence of any facts pleaded
       regarding the actual percentage of surveys returned, plaintiffs’ allegation that “only a small
       percentage” of surveys had been returned is conclusory, may not be accepted as true and is
       insufficient to withstand a section 2-615 motion to dismiss. Id.; Patrick Engineering, 2012 IL
       113148, ¶ 31.
¶ 40       As to plaintiffs’ allegations that DePaul committed a deceptive act or practice by failing to
       inform them of the percentages of graduates employed in nonlegal and/or part-time positions,
       causing plaintiffs to believe that the data reported in the employment information for the 2005,
       2007, and 2009 classes related only to full-time legal employment, we note no allegations by
       plaintiffs that DePaul ever expressly indicated that its employment information referred only
       to full-time, legal employment requiring a J.D. degree. As pleaded by plaintiffs, the
       employment information for the 2005, 2007, and 2009 classes expressly provided the
       percentage of DePaul’s graduates employed within the first nine months after graduation; this
       is a generalized employment statistic which does not differentiate among legal and nonlegal
       and full-time and part-time positions. Plaintiffs’ interpretation of this generalized employment
       statistic as including only full-time legal positions has been found to be unreasonable as a
       matter of law by courts in other jurisdictions which have considered the same issue. See, e.g.,
       Bevelacqua v. Brooklyn Law School, No. 500175/2012, 2013 WL 1761504 at *6 (N.Y. Sup.
       Ct. Apr. 22, 2013) (citing Gomez-Jimenez v. New York Law School, N.Y.S.2d 54, 58-59 (N.Y.
       App. Div. 2012)). The court in Gomez-Jimenez recognized that although similar employment
       information published by New York Law School likely left “an incomplete, if not false
       impression of the school’s job placement success,” that fact, standing alone, did not give rise to
       an actionable claim. Gomez-Jimenez, 956 N.Y.S.2d at 59. Similarly, while the information
       published by DePaul could certainly have been more specific about the types of employment
       included in the reported percentage of employed graduates, plaintiffs have identified no
       affirmative misrepresentation by DePaul of those figures. The gloss placed by plaintiffs on that
       information, i.e., that it represented the percentage of graduates employed within nine months
       in jobs for which a law degree was either required or preferred, does not give rise to a
       cognizable claim. Plaintiffs’ conclusory allegation that DePaul deceptively indicated that the
       generalized employment statistic reported in the employment information for the 2005, 2007,
       and 2009 classes represented only full-time, legal employment may not be accepted as true in
       the absence of any claimed affirmative misstatement and is, thus, insufficient to withstand a
       section 2-615 motion to dismiss. Floyd, 355 Ill. App. 3d at 703; Patrick Engineering, 2012 IL
       113148, ¶ 31.
¶ 41       We also note that as pleaded by plaintiffs, the employment information for the 2005, 2007,
       and 2009 classes broke down the employment data into six employment categories, including,
       private practice, business, government, public interest, judicial clerkships, and academia. As to
       plaintiffs’ allegation that DePaul committed a deceptive act or practice in its employment
       information for the 2005, 2007, and 2009 classes by failing to inform them that the jobs listed
       in the business category included nonlegal employment, causing them to reasonably believe
       that the persons listed therein had all been employed as lawyers, we again note no allegation by
       plaintiffs that DePaul ever expressly indicated that the business category referred only to legal
       employment requiring a J.D. degree. Plaintiffs’ conclusory allegation that DePaul deceptively


                                                   -9-
       indicated that the business category of the employment information for the 2005, 2007, and
       2009 classes referred only to legal employment may not be accepted as true and is insufficient
       to withstand a section 2-615 motion to dismiss. Id.
¶ 42       Further, with the exception of the listed employment categories of private practice and
       judicial clerkships, for which a J.D. degree would presumably be required or preferred, none of
       the other employment categories listed in the employment information for the 2005, 2007, and
       2009 classes necessarily excludes nonattorneys on its face. See Bevelacqua, 2013 WL
       1761504, at *6-7 (“it has long been conventional wisdom that a law degree affords its owner
       much greater flexibility than most other graduate degrees and that many people pursue a law
       degree without ever intending to practice law, a consideration for which plaintiffs’ narrow
       interpretation of the aggregated statistic makes no allowance”). According to the employment
       information for the 2005, 2007, and 2009 classes as pleaded by plaintiffs, these other
       employment categories (business, government, public interest, and academia), for which a J.D.
       degree is not necessarily required, constituted 39% of DePaul’s employed graduates in 2005,
       37% of its employed graduates in 2007, and 46.8% of its employed graduates in 2009.
       Additionally, none of the employment categories listed in the employment information for the
       2005, 2007, and 2009 classes necessarily excludes part-time employees.
¶ 43       Thus, as pleaded by plaintiffs, the employment information for the 2005, 2007, and 2009
       classes, which indicates that over one-third of DePaul’s graduates for those years obtained
       employment in fields that do not necessarily require a J.D. degree or exclude part-time
       workers, does not, in and of itself, deceptively misrepresent its employment data as applying
       only to full-time, legal positions.
¶ 44       Further, in analyzing whether plaintiffs sufficiently alleged a deceptive act or practice
       committed by DePaul in the publication of its employment information, we note that the
       analysis must consider whether the act was deceptive as reasonably understood in light of all
       the information available to plaintiffs. Bober v. Glaxo Wellcome PLC, 246 F.3d 934, 938-39
       (7th Cir. 2001) (citing Tudor v. Jewel Food Stores, Inc., 288 Ill. App. 3d 207 (1997), and
       Saunders v. Michigan Avenue National Bank, 278 Ill. App. 3d 307 (1996)). Plaintiffs here had
       more than simply the employment information DePaul reported on its website and in its
       Viewbook and Student Report for the 2005, 2007, and 2009 classes to rely on when considering
       their future job and salary prospects; as noted in their first-amended class action complaint,
       plaintiffs also were aware that the ABA was an additional source of information regarding
       DePaul graduates’ job prospects. As discussed previously in this opinion, we take judicial
       notice of the ABA Guides for the 2005, 2007, and 2009 classes containing this information
       which is contained in the record on appeal. Each of those ABA Guides states that members of
       each graduating class obtained “legal, nonlegal, and full- and part-time jobs.” (Emphases
       added.) Each of the ABA Guides also expressly provides that: the jobs reported in private
       practice include administrative positions; the jobs reported in business include those in retail;
       and some reported jobs do not require legal training.
¶ 45       In conclusion, plaintiffs failed to adequately plead that DePaul committed a deceptive act
       or practice by misrepresenting its employment information for the 2005, 2007, and 2009
       classes as applying only to full-time, legal positions, given that: (1) the employment
       information stated that over one-third of DePaul’s graduates for those years took jobs for
       which J.D. degrees were not necessarily required, and did not state that all those jobs were


                                                  - 10 -
       full-time; and (2) the ABA Guides for those years stated that members of each graduating class
       acquired part-time and nonlegal jobs.
¶ 46       Next, we consider plaintiffs’ allegation that DePaul committed a deceptive act or practice
       in the employment information for the 2005, 2007, and 2009 classes by only reporting the
       salaries of its graduates who obtained full-time employment. Plaintiffs alleged:
                    “The salaries reported were substantially overstated, because DePaul, on [the] one
                hand, reported as employment numbers the numbers from any kind of employment
                (including temporary and part-time), but, on the other hand, reported salary
                information based only on full-time employment. Given that full-time employment
                generally pays significantly higher salaries than part-time or temporary employment,
                the published salary numbers were significantly distorted to show higher salaries than
                statistically warranted and, therefore, were inherently misleading.” (Emphases in
                original.)
¶ 47       Plaintiffs failed to adequately allege deception by DePaul in the salary disclosures
       contained in the employment information for the 2005, 2007, and 2009 classes. First, plaintiffs
       never alleged they did not realize that the salaries listed in the employment information for the
       2005, 2007, and 2009 classes ($82,890 in 2005 and 2007, and $97,056 in 2009 for persons
       employed in private practice, and $72,637 in 2005 and 2007, and $74,267 in 2009 for persons
       employed in business) were full-time salaries. Further, the salaries reported in the employment
       information for the 2005, 2007, and 2009 classes were listed as averages, meaning that some of
       the graduates earned more than the average while others earned less than the average. Plaintiffs
       did not allege that any promises were made to them that they would earn at or above the
       average salaries listed in the employment information for the 2005, 2007, and 2009 classes. If
       there was any doubt about their likelihood of earning a certain salary when first hired or over
       their lifetime, the ABA Guides for those years expressly stated that “[t]he highest-paying jobs
       were the exception rather than the rule.” Thus, plaintiffs failed to adequately plead that the
       salary information published by DePaul in the employment information for the 2005, 2007,
       and 2009 classes deceived them with regard to the salaries they could be expected to earn upon
       graduation.
¶ 48       Further, we note the first-amended class action complaint indicated plaintiffs received
       from DePaul exactly what they paid for and were promised. Specifically, plaintiffs alleged
       they enrolled in DePaul, and paid thousands of dollars in tuition and took out student loans “to
       obtain a Juris Doctorate (J.D.) degree, which is a prerequisite for the practice of law.” Plaintiffs
       alleged they all completed their legal education and obtained J.D. degrees from DePaul and
       their law licenses, enabling them to practice law. Plaintiffs point to no promises made to them
       by DePaul regarding the outcome of their subsequent job searches, or guaranteeing them
       full-time legal employment or a set salary. As plaintiffs completed their legal education at
       DePaul and received their J.D. degrees, which was all that was promised to them in return for
       the tuition paid, we find that plaintiffs failed to adequately plead any deceptive acts or practices
       committed by DePaul.

¶ 49                    2. Plaintiffs Failed to Adequately Allege Proximate Cause
¶ 50       Plaintiffs alleged two related injuries: (1) the inability to obtain the jobs and lifetime
       incomes they expected after graduating from DePaul; and (2) their contention that their J.D.
       degrees from DePaul are worth less than the tuition paid for those degrees given their

                                                    - 11 -
       perceived lifetime career prospects. Stated either way, plaintiffs’ injuries are based on their
       postgraduate jobs and incomes. Plaintiffs alleged their injuries were proximately caused by
       their reliance on the allegedly deceptive employment information for the 2005, 2007, and 2009
       classes, which caused them to enroll and remain enrolled in DePaul, pay the inflated tuition,
       take out loans, and graduate with disappointing job prospects.
¶ 51        The element of proximate cause contains two requirements: the cause-in-fact and the legal
       cause. Bell v. Bakus, 2014 IL App (1st) 131043, ¶ 23. In the context of a fraud claim,
       cause-in-fact is “but for” cause. Price v. Philip Morris, Inc., 219 Ill. 2d 182, 269 (2005). “That
       is, the relevant inquiry is whether the harm would have occurred absent the defendant’s
       conduct.” Id. Legal cause requires that the alleged injury be a foreseeable consequence of the
       alleged misrepresentation. City of Chicago v. Michigan Beach Housing Cooperative, 297 Ill.
       App. 3d 317, 326 (1998).
¶ 52        Plaintiffs have failed to adequately allege cause-in-fact, i.e., that “but for” DePaul’s
       allegedly misleading employment information for the 2005, 2007, and 2009 classes, causing
       them to enroll and remain enrolled in DePaul as opposed to some unidentified other law
       schools, they would have obtained the high-paying legal jobs they now want years later.
       Initially, we note plaintiffs did not allege they even applied to (much less were accepted by)
       any other law schools, nor did they allege that other potential law schools yielded better actual
       employment and salary statistics relating to the graduating classes of plaintiffs at issue. Thus,
       plaintiffs failed to adequately allege that but for the employment information for the 2005,
       2007, and 2009 classes they would have enrolled in other law schools and realized their desired
       jobs and lifetime earnings upon graduation.
¶ 53        Even if plaintiffs had alleged that they were accepted to, and would have enrolled in, other
       law schools with better actual employment and salary statistics if not for the employment
       information for the 2005, 2007, and 2009 classes, those allegations still would not have been
       sufficient to allege cause-in-fact. As aptly noted by the circuit court here in its written opinion
       granting DePaul’s motion to dismiss, a law school graduate’s success in obtaining the job and
       lifetime salary he/she desires is the result of a multitude of factors, including but not limited to:
       “the state of the economy, the overall availability of jobs in the legal profession, the overall
       academic record of the graduate, any practical experience of the graduate such as summer
       associate positions, internships and clinics, the efforts put into obtaining legal employment,
       whether the graduate interviews well, and the geographic area in which employment is sought.
       Additional factors impacting the amount a lawyer may or may not earn over a lifetime include,
       but are not limited to, whether the lawyer chooses to practice in the private or public sector,
       whether the lawyer takes time off for childrearing or other reasons, whether the lawyer, if in
       private practice, makes partner, economic conditions over the course of the lawyer’s lifetime,
       etc.”
¶ 54        Given the myriad factors that go into a successful job search and career earnings, we
       cannot say that “but for” the employment information for the 2005, 2007, and 2009 classes at
       issue here plaintiffs would have obtained their desired jobs/salaries even upon graduation from
       different law schools. Accordingly, plaintiffs failed to adequately plead cause-in-fact.
¶ 55        Further, plaintiffs failed to adequately plead legal causation, as we cannot say that
       plaintiffs’ failure to secure the jobs/salaries they desired upon graduation was a foreseeable
       consequence of their decisions to enroll and remain enrolled in DePaul in reliance on the
       employment information for the 2005, 2007, and 2009 classes. At the time of plaintiffs’

                                                    - 12 -
       enrollment in DePaul, one could not foresee their subsequent academic records and practical
       experiences while at DePaul, the geographic areas in which they would seek employment, their
       efforts put into obtaining legal employment, their interview abilities, and the economic climate
       and overall availability of jobs during the period of their job searches, all of which (as noted by
       the circuit court) would impact their job searches and salaries. As plaintiffs’ injuries (i.e., their
       disappointing post-graduate jobs and incomes) were not foreseeable consequences of their
       decisions to enroll and remain enrolled in DePaul in reliance on the employment information
       for the 2005, 2007, and 2009 classes, plaintiffs failed to adequately plead legal causation.

¶ 56                          3. Plaintiffs Failed to Adequately Plead Damages
¶ 57        To sufficiently plead a cause of action under the Consumer Fraud Act, plaintiffs must plead
       actual damages. Dubey v. Public Storage, Inc., 395 Ill. App. 3d 342, 353 (2009). Damages may
       not be predicated on mere speculation, hypothesis, conjecture or whim. Petty v. Chrysler
       Corp., 343 Ill. App. 3d 815, 823 (2003).
¶ 58        Plaintiffs sought to recover as damages: (1) the difference between what they paid in
       tuition based on the alleged misrepresentations regarding jobs and salary data in the
       employment information for the 2005, 2007, and 2009 classes, and what they should have paid
       in tuition based on the “true” value of a DePaul degree; and (2) the additional lifetime income
       they would have been expected to earn had the jobs and salary data contained in the
       employment information for the 2005, 2007, and 2009 classes been true.
¶ 59        As discussed earlier in this opinion, though, plaintiffs failed to adequately allege any
       misrepresentations by DePaul in its employment information for the 2005, 2007, and 2009
       classes, i.e., plaintiffs received exactly what they paid for (the J.D. degrees) and, thus, have
       failed to show any actual damages.
¶ 60        Even if plaintiffs had adequately pleaded misrepresentation by DePaul in its employment
       information, they failed to plead any reliable mechanism for calculating the “true” value of
       their law degrees because of the alleged misrepresentation. With respect to the calculation
       thereof, plaintiffs alleged that DePaul “inflated its employment statistics by a percentage to be
       determined in this litigation. Call it X percent. Those inflated statistics purported to be a
       reasonable projection by DePaul of [p]laintiffs’ post-graduate employment prospects if he or
       she enrolled in DePaul rather than elsewhere. To the extent the statistics were inflated by X
       percent, the advantage to [p]laintiffs and the value of the tuition and fees they paid to DePaul
       was reduced by X percent. Accordingly, DePaul charged for X, but the [p]laintiffs did not
       receive X. Therefore, [p]laintiffs were damaged at least in the amount[ ] of *** X percent of
       the amount they paid to DePaul.” (Internal paragraph numbers omitted.)
¶ 61        However, the employment statistics listed in the employment information for the 2005,
       2007, and 2009 classes were only generalized, historical averages for the members of those
       particular classes, and they did not explicitly promise or project that those averages would be
       the same for individuals (such as plaintiffs) graduating years later. Thus, even assuming, for
       the sake of argument only, that those generalized, historical averages for the 2005, 2007, and
       2009 graduating classes were inflated by “X percent,” plaintiffs have still failed to plead how
       they were damaged thereby, given that those averages did not constitute any kind of promise to
       the individual plaintiffs that they could expect employment at the same rate. See also
       Bevelacqua, 2013 WL 1761504, and Gomez-Jimenez, 856 N.Y.S.2d 54 (holding that a
       damages calculation based on the difference between what graduates paid in tuition based on

                                                    - 13 -
       alleged misrepresentations and the true value of the degrees was speculative and required
       dismissal).
¶ 62        Plaintiffs also alleged they were damaged in the amount of: “a statistically determinable
       amount of the lifetime income they would have been expected to earn after graduating from
       DePaul if DePaul’s post-graduation employment statistics had been those that DePaul had
       represented in the employment information, less the statistically determinable amount of the
       lifetime income they would now be expected to earn, having graduated from DePaul, based
       upon DePaul’s true post-graduation employment statistics.” (Emphasis in original.)
¶ 63        In other words, plaintiffs seek the difference between their annual earnings and what they
       expected to annually earn based on the employment information for the 2005, 2007, and 2009
       classes. As we just discussed, though, the employment and salary statistics listed in the
       employment information for the 2005, 2007, and 2009 classes consisted of generalized,
       historical averages for those particular classes and did not constitute any type of promise or
       projection for the individual plaintiffs here; thus, even assuming for the sake of argument that
       the employment information for the 2005, 2007, and 2009 classes did not recite DePaul’s
       “true” postgraduation employment statistics for those classes, plaintiffs have failed to
       adequately plead how they were damaged thereby given that these statistics did not apply to
       plaintiffs or make any promises or projections regarding their future employment and salary
       prospects.
¶ 64        Further, we note that with the exception of plaintiff Jamie Walsh, there are no allegations in
       the first-amended class action complaint regarding the actual salaries earned by the other
       plaintiffs. In the absence of such salary information, plaintiffs’ damages claims, which are
       predicated on the difference between their actual salaries and the average salaries listed in the
       employment information for the 2005, 2007, and 2009 classes, are undeterminable and, thus,
       not adequately pleaded.
¶ 65        Finally, we also agree with the circuit court’s apt determination, when cataloguing all the
       myriad factors (discussed above) impacting an attorney’s lifetime earnings, that “[n]one of
       these factors can be determined with any kind of certainty and, therefore, the amount of
       damages, if any, sustained by [p]laintiffs is wholly speculative.”
¶ 66        Plaintiffs argue that any ruling on damages is “premature as plaintiffs have not had the
       opportunity for document discovery.” We disagree. See Yu v. International Business Machines
       Corp., 314 Ill. App. 3d 892, 897 (2000) (affirming the section 2-615 dismissal of plaintiff’s
       claims of consumer fraud, deceptive trade practices and negligence, where plaintiff failed to
       adequately plead damages).

¶ 67                                             4. Conclusion
¶ 68       In conclusion, as plaintiffs failed to adequately plead a deceptive act or practice by DePaul,
       proximate cause, or actual damages, their Consumer Fraud Act claim failed to state a cause of
       action. We affirm the dismissal of plaintiffs’ Consumer Fraud Act count.

¶ 69                           C. Plaintiffs’ Common-Law Fraud Claim
¶ 70       Plaintiffs alleged DePaul committed common-law fraud by overstating its graduates’
       employment and salary statistics in the employment information for the 2005, 2007, and 2009
       classes.


                                                   - 14 -
¶ 71       “To state a cause of action for common-law fraud, a plaintiff must plead: (1) a false
       statement of material fact; (2) knowledge or belief by the defendant that the statement was
       false; (3) an intention to induce the plaintiff to act; (4) reasonable reliance upon the truth of the
       statement by the plaintiff; and (5) damage to the plaintiff resulting from this reliance.” Avon
       Hardware Co. v. Ace Hardware Corp., 2013 IL App (1st) 130750, ¶ 15.
¶ 72       With respect to the first two elements of common-law fraud, that defendant knowingly
       made a false statement of material fact, plaintiffs alleged DePaul knowingly made
       “incomplete, false and materially misleading” statements in the employment information for
       the 2005, 2007, and 2009 classes regarding the number of graduates employed as full-time
       attorneys within nine months of graduation, as well as the size of their salaries. However, as
       discussed in detail earlier in this opinion, we find that plaintiffs failed to adequately allege any
       incomplete, false or misleading statements by DePaul in its employment information for the
       2005, 2007, and 2009 classes regarding the employment or salaries of its graduates for those
       years.
¶ 73       With respect to the reasonable reliance element, plaintiffs alleged they enrolled in DePaul
       after reasonably relying on the employment information for the 2005, 2007, and 2009 classes
       as reflecting the likelihood they would find high-paying, full-time legal employment within
       nine months of graduation. However, we find plaintiffs failed to adequately plead the
       reasonableness of their reliance on the employment information for the 2005, 2007, and 2009
       classes as being indicative they would find such high-paying, full-time legal employment,
       given that: (1) the reported employment information, in conjunction with the ABA Guides,
       disclosed that high-paying jobs were the exception rather than the rule, and that some members
       of the graduating classes obtained part-time and nonlegal jobs; and (2) the employment and
       salary data contained in the employment information consisted of historical data for persons
       who graduated two to six years prior to plaintiffs, did not reflect the economic climate and
       availability of jobs at the time of plaintiffs’ job searches, and did not constitute any type of
       promise or projection regarding plaintiffs’ individual job/salary prospects either with regard to
       their first jobs and salaries or their jobs and salaries over their lifetime.
¶ 74       In addition, we note that although plaintiffs alleged they all relied on the employment
       information for the 2005, 2007, and 2009 classes when deciding to enroll and remain enrolled
       at DePaul, some of the individual plaintiffs graduated from DePaul prior to the publication of
       the employment information for the class of 2009 (i.e., Brent Davidson, Adam Smestad, Jaime
       Walsh, and Brian Loker) and, thus, could not have relied thereon when determining whether to
       enroll and remain enrolled in DePaul. Jaime Walsh, who graduated from DePaul prior to the
       publication of the employment information for the class of 2007, also could not have relied on
       that information when determining whether to enroll and remain enrolled in DePaul.
¶ 75       Also, as discussed earlier in this opinion, plaintiffs failed to adequately allege proximate
       cause and damages. Accordingly, plaintiffs’ claim of common-law fraud failed to state a cause
       of action.
¶ 76       Plaintiffs argue that In re Enron Corp. Securities, Derivative & ERISA Litigation, 235 F.
       Supp. 2d 549 (S.D. Tex. 2002), compels a different result. Plaintiffs argue that Enron (a New
       York Stock Exchange-listed public company in the energy business) engaged in fraud by
       manipulating its books and records to make it appear more profitable than it actually was. After
       the fraud came to light and Enron went bankrupt and the stock lost its value, investors were
       able to recover from many defendants, including the Enron directors. Plaintiffs argue that

                                                    - 15 -
       DePaul similarly “created a fictional track record of employment that made DePaul’s track
       record look far better than it actually was.” Plaintiffs argue that, similar to the investors in
       Enron, they should be allowed to recover the reduced value of their J.D. degree and any lost
       earnings caused by DePaul’s fraud in connection with its false and misleading employment
       and salary statistics contained in the employment information for the 2005, 2007, and 2009
       classes.
¶ 77       First, we note plaintiffs waived review of this argument by failing to cite to the relevant
       portions of the 150-page Enron opinion upon which they rely. See Ill. S. Ct. R. 341(h)(7) (eff.
       Feb. 6, 2013). Waiver aside, Enron is inapposite because, unlike in Enron, plaintiffs here failed
       to adequately allege any false or misleading statements/statistics in the employment
       information for the 2005, 2007, and 2009 classes, nor did they adequately allege reasonable
       reliance, proximate cause or damages. See our discussion earlier in this opinion regarding the
       sufficiency of plaintiffs’ allegations.
¶ 78       Accordingly, for the foregoing reasons, we affirm the dismissal of plaintiffs’ common-law
       fraud count.

¶ 79                         D. Plaintiffs’ Fraudulent Concealment Claim as
                                        Part of Common-Law Fraud
¶ 80       The circuit court determined that plaintiffs’ first-amended class action complaint also
       sought recovery for fraudulent concealment under their common-law fraud claim, but that it
       failed to state a cause of action. On appeal, plaintiffs admit they never intended to plead a
       fraudulent concealment claim; nonetheless, they ask us to review the circuit court’s ruling
       because they contend their first-amended class action complaint sufficiently pleaded such a
       claim and they should be allowed to recover thereon. DePaul responds that since plaintiffs
       concede they never intended to plead fraudulent concealment, we should consider the issue
       “abandoned” and not subject to appellate review.
¶ 81       Review of the record indicates that, during briefing in the circuit court on the combined
       motion to dismiss, both parties addressed whether plaintiffs’ first-amended class action
       complaint adequately alleged that DePaul committed fraudulent concealment by failing to
       disclose that the employment information for the 2005, 2007, and 2009 classes overstated its
       graduates’ employment and salary statistics. Plaintiffs contended their first-amended class
       action complaint stated a cause of action for fraudulent concealment; DePaul argued to the
       contrary. As the issue was briefed by both parties and ruled on in the circuit court, and has been
       briefed on appeal, we find that it is properly before us.
¶ 82       “To prove fraudulent concealment, a plaintiff must establish that (1) the defendant
       concealed a material fact under circumstances that created a duty to speak; (2) the defendant
       intended to induce a false belief; (3) the plaintiff could not have discovered the truth through
       reasonable inquiry or inspection, or was prevented from making a reasonable inquiry or
       inspection, and justifiably relied upon the defendant’s silence as a representation that the fact
       did not exist; (4) the concealed information was such that the plaintiff would have acted
       differently had he or she been aware of it; and (5) the plaintiff’s reliance resulted in damages.”
       Bauer v. Giannis, 359 Ill. App. 3d 897, 902-03 (2005).




                                                   - 16 -
¶ 83       To assert a claim for fraudulent concealment, plaintiffs must establish the existence of a
       special or fiduciary relationship, which in turn gives rise to a duty to speak. Hassan v. Yusuf,
       408 Ill. App. 3d 327, 345 (2011).
¶ 84       The parties here dispute whether such a special or fiduciary relationship existed between
       plaintiffs and DePaul, giving rise to a duty to speak. We need not resolve this issue, though,
       because even assuming for the sake of argument that such a duty existed, plaintiffs still failed
       to adequately plead all the required elements to state a cause of action for fraudulent
       concealment. Specifically, the material fact alleged to have been concealed is that DePaul
       deceptively overstated its graduates’ employment and salary data in its employment
       information for the 2005, 2007, and 2009 classes. As discussed earlier in this opinion, though,
       plaintiffs failed to adequately plead that DePaul committed any such deceptive overstatement
       in the employment information for the 2005, 2007, and 2009 classes; accordingly, plaintiffs’
       claim of fraudulent concealment based on this claimed overstatement necessarily fails. Also as
       discussed earlier in this opinion, plaintiffs failed to adequately allege reasonable reliance,
       proximate cause and damages. Therefore, we affirm the circuit court’s dismissal of plaintiffs’
       fraudulent concealment count.

¶ 85                         E. Plaintiffs’ Negligent Misrepresentation Claim
¶ 86       Plaintiffs alleged DePaul committed negligent misrepresentation by overstating the
       employment and salary data in the employment information for the 2005, 2007, and 2009
       classes. DePaul contends plaintiffs forfeited appellate review of the dismissal of their negligent
       misrepresentation claim by failing to challenge that dismissal. Review of plaintiffs’ appellant’s
       brief indicates that, contrary to DePaul’s argument, they do challenge the dismissal;
       accordingly, we address the issue on its merits.
¶ 87       To state a cause of action for negligent misrepresentation, plaintiffs must allege: (1) a false
       statement of material fact; (2) defendant’s carelessness or negligence in ascertaining the truth
       of the statement; (3) an intention to induce plaintiffs to act; (4) reasonable reliance on the truth
       of the statement by plaintiffs; and (5) damage to plaintiffs resulting from this reliance. Avon
       Hardware Co. v. Ace Hardware Corp., 2013 IL App (1st) 130750, ¶ 15. Further, to plead a
       cause of action for negligent misrepresentation, plaintiffs must also allege defendant owes a
       duty to them to communicate accurate information. Id.
¶ 88       Plaintiffs’ claim of negligent misrepresentation, like their claims for violation of the
       Consumer Fraud Act, common-law fraud and fraudulent concealment, alleged that the
       employment information for the 2005, 2007, and 2009 classes contained incomplete, false and
       misleading information regarding its graduates’ employment and salaries for those years and
       that plaintiffs relied on this information when choosing to enroll and remain enrolled at
       DePaul. However, as we have discussed repeatedly in this opinion, plaintiffs have failed to
       adequately allege that DePaul made any incomplete, false or misleading statements in its
       employment information for the 2005, 2007 and 2009 classes regarding its graduates’
       employment and salaries for those years, nor have they adequately alleged reasonable reliance,
       proximate cause or damages. Accordingly, plaintiffs failed to state a cause of action for
       negligent misrepresentation. We affirm the dismissal of plaintiffs’ negligent misrepresentation
       claim.


                                                    - 17 -
¶ 89                                  F. The Dismissal With Prejudice
¶ 90        Plaintiffs contend the circuit court erred in dismissing the entirety of their first-amended
       class action complaint with prejudice. Plaintiffs request we remand the case so as to provide
       them with the opportunity to amend their pleadings.
¶ 91        “No absolute right exists for a plaintiff to amend a pleading. [Citation.] The decision
       whether to grant or deny an amendment rests within the sound discretion of the trial court and
       will not be disturbed absent an abuse of that discretion.” Matanky Realty Group, Inc. v. Katris,
       367 Ill. App. 3d 839, 844 (2006). Plaintiffs here never sought leave to amend their
       first-amended class action complaint and, accordingly, the circuit court committed no abuse of
       discretion in dismissing it with prejudice. Id. (holding that the circuit court committed no abuse
       of discretion in dismissing plaintiff’s complaint with prejudice “where no exercise of that
       discretion was requested because the record demonstrates that plaintiff never sought leave to
       amend its complaint”).
¶ 92        For all the foregoing reasons, we affirm the section 2-615 dismissal order. As a result of
       our disposition of this case, we need not address the section 2-619 dismissal or the other
       arguments regarding the section 2-615 dismissal.

¶ 93      Affirmed.




                                                   - 18 -